644 S.E.2d 231 (2007)
Jennifer PERKINS, Employee, Plaintiff
v.
U.S. AIRWAYS, Employer Reliance National Insurance Company, Insolvent North Carolina Insurance Guaranty Association, Sedgwick CMS, Third Party Administrator, Carrier, Defendants.
No. 276P06.
Supreme Court of North Carolina.
March 8, 2007.
Ervin W. Bazzle, Hendersonville, for Jennifer Perkins.
Daniel C. Pope, Jr., Cary, for U.S. Airways, et al.

ORDER
Upon consideration of the petition filed on the 22nd day of May 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."